Citation Nr: 1017291	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a video conference hearing before a member of 
the Board in December 2004.  In February 2005, the Board 
remanded the Veteran's claim to the AMC for additional 
development.  While his appeal was pending before the AMC, 
the Board member who held the December 2004 hearing left the 
Board.  The Board notified the Veteran of this in April 2009 
and offered him the opportunity for a new hearing, which he 
accepted indicating he wanted a Board hearing at his local 
RO.  Thus, in May 2009, the Board remanded the Veteran's 
appeal for scheduling of an appropriate hearing.

The RO notified the Veteran that he was scheduled for a 
hearing before a member of the Board.  A response from the 
Veteran was received on July 27, 2009, indicating he would 
attend the hearing.  

In addition, the claims file contains the record of what 
appears to be a telephone call with the Veteran, dated July 
30, 2009, regarding the change in his hearing date, which 
indicates the Veteran was unhappy but would come.  However, 
on July 30, 2009, the RO received correspondence from the 
Veteran requesting to reschedule his hearing.  In his 
statement in support of his request, he indicated that he had 
several medical appointments scheduled, the records of which 
he desired to submit in support of his claim, and wanted to 
reschedule his hearing until after these appointments to make 
sure that when he meets with the traveling Board this time 
that he has better support for his claim.

It is clear from the record that the Veteran's request to 
reschedule his hearing was not addressed and his hearing was 
maintained on the Board's hearing docket for August 31, 2009, 
as the record indicates he failed to appear for his hearing.  
Although there appears to be some confusing evidence as to 
whether the Veteran intended to appear for his hearing on 
August 31, 2009, the last correspondence from the Veteran was 
clearly a timely request to reschedule the hearing with good 
cause shown.  The Board finds, therefore, that remand is 
necessary to provide the Veteran with the Travel Board 
hearing he requested in April 2009.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel 
Board Hearing in accordance with 
applicable procedures.  The Veteran and 
his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  The purpose 
of this remand is to ensure due process 
of law.  By this remand, the Board 
intimates no opinion, legal or factual, 
as to the ultimate disposition of this 
case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


